Case 1:19-cv-22342-FAM Document 18 Entered on FLSD Docket 01/13/2020 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-22342-CIV-MORENO
IRAIZ HERNANDEZ,

Plaintiff,

Vs.
CAPITAL ONE, N.A.,

Defendant.
/

 

FINAL ORDER OF DISMISSAL WITH PREJUDICE AND
ORDER DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon the Plaintiff's Notice of Voluntary Dismissal
With Prejudice (D.E. 17), filed on January 7, 2020.

THE COURT has considered the notice, the pertinent portions of the record, and being
otherwise fully advised in the premises, it is

ADJUDGED that this case is DISMISSED WITH PREJUDICE. All pending motions
are DENIED AS MOOT. A

DONE AND ORDERED in Chambers at Miami, Florida, this / 4b of January 2020.

 

FEDE A. MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

 

 

 

 

 

 
